1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5,9-11, 13-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiemeyer(US 2005/0195067).
Regarding claim 1, Wiemeyer discloses a power supply control method of an intelligent lock, applied to an intelligent lock system, the intelligent lock system comprises: a controller(Figure 2, 230) and at least one operating device(Figure 2, 210), wherein the method comprises: acquiring, by the controller, a wake-up request, wherein the wake-up request is used to indicate that the controller is in a working mode(Paragraph 24, When a positive token present indicium signals a token present, the control electronics microprocessor then changes state from low power sleep mode to active mode); supplying, by the controller, power to an operating device corresponding to the wake-up request when the controller is in the working mode; and stopping, by the controller, supplying power to the operating device when determining that a processing corresponding to an acquired user operation request has been accomplished by the operating device in a power-on state(Paragraph 24, The microprocessor enables the supply of battery operating power to the token reader 210 and receives the read token data. The microprocessor then removes operating power from the reader 210).

Regarding claim 4, Wiemeyer discloses the method according to claim 1, wherein the at least one operating device comprises: a fingerprint processing device(Paragraph 20, one's own fingerprint may embody a material token, the object presence sensor 120 generates a positive token present indication); the acquiring, by the controller, a wake-up request, comprises: acquiring, by the controller, the wake-up request sent by the fingerprint processing device through a sensing module; correspondingly, before the controller acquires the wake-up request, the method further comprises: generating, by the fingerprint processing device, the wake-up request based on the user operation request detected by the sensing module; and sending, by the fingerprint processing device, the wake-up request to the controller through the sensing module(Paragraph 24, When a positive token present indicium signals a token present, the control electronics microprocessor then changes state from low power sleep mode to active mode).
Regarding claim 5, Wiemeyer discloses the method according to claim 4, wherein after the controller supplies power to the operating device corresponding to the wake-up request, the method further comprises: performing, by the fingerprint processing device in the power-on state, the processing corresponding to the user operation request, to obtain a processing result; sending, by the fingerprint processing device, the processing result to the controller; and determining, by the controller when receiving the processing result, that the processing corresponding to the user operation request has been accomplished by the fingerprint processing device(Paragraph 25,  After the transaction has 
Regarding claim 9, Wiemeyer discloses the method according to claim 1, wherein the at least one operating device comprises: an audio device and/or a driving device; the method further comprises: judging, by the controller, whether there is a need to call the audio device and/or the driving device when the operation corresponding to the user operation request is being performed by the operating device; supplying, by the controller, power to the audio device and/or the driving device when determining that there is the need to call the audio device and/or the driving device; and stopping, by the controller, supplying power to the audio device and/or the driving device when determining that the corresponding operation has been accomplished by the audio device and/or the driving device(Paragraph 25, At any time during its wake-up state, the control electronics sub-circuit 230 may execute any number of sundry functions 250, for example, including telemetry of RF communications to a remote authorization unit, driving motors or relays to lock or unlock access portals, activating or extinguishing audible and visible indicators, initiating other types of communications, and the like. After the transaction has completed, the control electronics 230 returns to its low current sleep mode, minimizing power consumption and maximizing battery life).
Regarding claim 10, Wiemeyer discloses an intelligent lock system, comprising a controller and at least one operating device, wherein the controller comprises: a first memory, configured to store a first program code, and a first processing element, configured to call the first program code to execute the following steps: acquiring a wake-up request, wherein the wake-up request is used to indicate that the controller is in a working mode; supplying power to an operating device corresponding to the wake-up request when the controller is in the working mode, and stopping supplying power to the operating device when determining that a processing corresponding to an acquired user operation request has been accomplished by the operating device in a power-on state(Paragraph 24, When a positive token 
Regarding claim 11, Wiemeyer discloses the system according to claim 10, wherein the first processing element is further configured to call the first program code to execute the following step: controlling, after stopping supplying power to the operating device, the controller to enter a sleep mode from the working mode(Paragraph 25,  After the transaction has completed, the control electronics 230 returns to its low current sleep mode, minimizing power consumption and maximizing battery life).
Regarding claim 13, Wiemeyer discloses the system according to claim 10, wherein the at least one operating device comprises a fingerprint processing device; the fingerprint processing device comprises: a second memory, configured to store a second program code, and a second processing element; the first processing element is further configured to call the first program code to execute the following step: acquiring the wake-up request sent by the fingerprint processing device through the second processing element(Paragraph 20, one's own fingerprint may embody a material token, the object presence sensor 120 generates a positive token present indication); correspondingly, the second processing element is configured to call the second program code to execute the following steps: generating the wake-up request based on the user operation request detected by the second processing element before the first processing element acquires the wake-up request; and sending the wake-up request to the controller(Paragraph 24, When a positive token present indicium signals a token present, the control electronics microprocessor then changes state from low power sleep mode to active mode).
Regarding claim 14, Wiemeyer discloses the system according to claim 13, wherein the second processing element is further configured to call the second program code to execute the following steps: performing the processing corresponding to the user operation request when the fingerprint processing 
Regarding claim 19, Wiemeyer discloses the system according to claim 10, wherein the at least one operating device comprises: an audio device and/or a driving device; the first processing element is further configured to call the first program code to execute the following steps: judging whether there is a need to call the audio device and/or the driving device when the operation corresponding to the user operation request is being performed by the operating device; and supplying power to the audio device and/or the driving device when determining that there is the need to call the audio device and/or the driving device, and stopping supplying power to the audio device and/or the driving device when determining that the corresponding operation has been accomplished by the audio device and/or the driving device(Paragraph 24, When a positive token present indicium signals a token present, the control electronics microprocessor then changes state from low power sleep mode to active mode. The microprocessor enables the supply of battery operating power to the token reader 210 and receives the read token data. The microprocessor then removes operating power from the reader 210).
Regarding claim 20, Wiemeyer discloses a storage medium, wherein the storage medium is stored with instructions, and when the instructions are run on a computer, the computer is caused to execute the power supply control method of the intelligent lock according to claim 1(Paragraph 24, A preferred embodiment of the control electronics sub-circuit 230 includes a programmable microcontroller or microprocessor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiemeyer and Zabala(US 2018/0291650), cited by applicant.
Regarding claim 3, Wiemeyer discloses the method according to claim 2, but does not specifically teach entering, by the controller, the working mode from the sleep mode under a control of a self-possessed timing module when the controller is in the sleep mode; detecting, by the controller, whether there is a pending task in the intelligent lock system; and entering, by the controller, the sleep mode from the working mode when determining that there is no pending task. However, it is well known in the art to wake up and poll for pending tasks. Furthermore, Zabala discloses a lock waking up periodically for checking purposes and the activation period is adapted to enhance the length of the batteries(Paragraph 102). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wiemeyer and Zabala to entering, by the controller, the working mode from the sleep mode under a control of a self-possessed timing module when the controller is in the sleep mode; detecting, by the controller, whether there is a pending task in the intelligent lock system; and entering, by the controller, the sleep mode from the working mode when determining that there is no pending task. The motivation to do so would be to process task requests that occurred while sleeping.

Regarding claim 12, Wiemeyer discloses the system according to claim 11, but does not specifically teach the first processing element is further configured to call the first program code to execute the following step: controlling the controller to enter the working mode from the sleep mode under a control of a timing module that the controller has, when the controller is in the sleep mode; detecting whether there is a pending task in the intelligent lock system; and controlling the controller to enter the sleep mode from the working mode when determining that there is no pending task in the intelligent lock system. However, it is well known in the art to wake up and poll for pending tasks. Furthermore, Zabala discloses a lock waking up periodically for checking purposes and the activation period is adapted to enhance the length of the batteries(Paragraph 102). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wiemeyer and Zabala to entering, by the controller, the working mode from the sleep mode under a control of a self-possessed timing module when the controller is in the sleep mode; detecting, by the controller, whether there is a pending task in the intelligent lock system; and entering, by the controller, the sleep mode from the working mode when determining that there is no pending task. The motivation to do so would be to process task requests that occurred while sleeping.
Regarding claim 17, Wiemeyer discloses the system according to claim 10, but does not specifically disclose  the controller is integrated with a Bluetooth module; and the controller is in the working mode when the Bluetooth module is in a working state, and the controller is in a sleep mode when the Bluetooth module is in a non-working state. However, Zabala discloses using Bluetooth for activation.(Paragraph 80). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wiemeyer and Zabala to have a controller integrated with a Bluetooth module; and the controller is in the working mode when the Bluetooth module is in a working state, and the controller is in a sleep mode when the Bluetooth module is in a non-working state. The motivation to do so would be to activate wirelessly.
. 

Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiemeyer and Duan(WO 2018/095436), cited by applicant.
Regarding claim 6, Wiemeyer discloses the method according to claim 1, wherein the at least one operating device comprises: device; the acquiring, by the controller, a wake-up request, comprises: utilizing, by the controller, a latch to acquire the wake-up request sent by the device through a communication module, wherein the latch is connected with the communication module of the device; correspondingly, before the controller acquires the wake-up request, the method further comprises: generating, by the device, the wake-up request based on the user operation request acquired by the communication module; and sending, by the device, the wake-up request to the controller through the communication module(Paragraph 24, When a positive token present indicium signals a token present, the control electronics microprocessor then changes state from low power sleep mode to active mode. The microprocessor enables the supply of battery operating power to the token reader 210 and receives the read token data. The microprocessor then removes operating power from the reader 210).
Wiemeyer does not specifically disclose the device is a narrowband-IoT device. However, Duan discloses NB-IoT(Paragraph 51). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wiemeyer and Duan to have the device be a NB-IoT device. The motivation to do so would be to use a well-known wireless protocol for low power communication.

Regarding claim 15, Wiemeyer discloses the system according to claim 10, wherein the at least one operating device comprises device; the device comprises: a third memory, configured to store a third program code, and a third processing element; the first processing element is further configured to call the first program code to execute the following step: utilizing a latch to acquire the wake-up request sent by the device through the third processing element, wherein the latch is connected with the third processing element of the device; the third processing element is configured to call the third program code to execute the following steps: generating the wake-up request based on the user operation request acquired by the third processing element before the first processing element acquires the wake-up request; and the communication module is further configured to send the wake-up request to the controller(Paragraph 24, When a positive token present indicium signals a token present, the control electronics microprocessor then changes state from low power sleep mode to active mode. The microprocessor enables the supply of battery operating power to the token reader 210 and receives the read token data. The microprocessor then removes operating power from the reader 210).
Wiemeyer does not specifically disclose the device is a narrowband-IoT device. However, Duan discloses NB-IoT(Paragraph 51). It would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 16, Wiemeyer discloses the system according to claim 15, wherein the third processing element is further configured to call the third program code to execute the following steps: performing the processing corresponding to the user operation request when the NB-IoT device is in a power-on state, to obtain a processing result; sending the processing result obtained by the third processing element to the controller; and the first processing element is further configured to call the first program code to execute the following step: determining, when receiving the processing result sent by the third processing element, that the processing corresponding to the user operation request has been accomplished by the NB-IoT device(Wiemeyer: Paragraph 25,  After the transaction has completed, the control electronics 230 returns to its low current sleep mode, minimizing power consumption and maximizing battery life; Duan: Paragraph 51: NB-IoT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/Primary Examiner, Art Unit 2187